GUY, J.
Defendant appeals from an order setting aside a verdict in its favor and granting a new trial on the ground of fraud and newly discovered evidence.
[1-3] No fraud is shown, and the alleged newly discovered evidence relates merely to collateral matters brought out on cross-examination of a- witness for plaintiff, and not involving the matters at issue.- There is also an entire failure to show that the evidence in question could not have been produced at the trial by the exercise of due diligence. The order also fails to state, as required by rule 31 of the General Rules of Practice, the grounds on which the order was granted.
For these reasons the order must be reversed, with costs, and the judgment reinstated. All concur.